MURDOCK, Judge,
concurring in the result.
The main opinion correctly states that this case involves no prior custody judgment. I write separately merely to note my understanding that, in Ex parte McLendon, 455 So.2d 863 (Ala.1984), our Supreme Court articulated a presumption that is applicable when there has been a prior judgment awarding physical custody to one parent (or a nonparent), or a voluntary relinquishment or forfeiture of the physical custody of a child, and the same has been acted upon to the manifest interest and welfare of the child. 455 So.2d at 865-66. Having said that, I concur in the result reached by the main opinion.